DETAILED ACTION
This action is in response to the amendments filed on Feb. 14th, 2022. A summary of this action:
Claims 1-2, 4-5, 7-11 have been presented for examination.
Claims 1-2, 4-5, 7 have been amended
Claims 3 and 6 have been cancelled
Claims 1, 2, 7 are objected to because of informalities
Claims 8-9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite
Claim 1-2, 4-5, 7-11 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.
Claims 1-2, 4-5, 7-11 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea of both a mathematical concept and mental process without significantly more. 
Claims 1-2, 4-5, 7-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sobieczky et al., “High Speed Flow Design Using Osculating Axisymmetric Flows”, 1997 in view of Kontogiannis et al., “Waverider Design Based on Three-Dimensional Leading Edge Shapes”, June 2017 
This action is Final

	Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment/Argument
Regarding the claim objections
	In view of the amendments, the objections are withdrawn. New objections are presented below, as was necessitated by amendment. 

Regarding the § 112(b) rejection
	In view of the amendments, the rejection is withdrawn. New grounds of rejection are presented below as was necessitated by amendment. 

Regarding the § 101 rejection
	The rejection is maintained, and has been clarified below as was necessitated by amendment. 

Applicant submits (Remarks, page 11): “In response, Applicant has amended independent claim 1 to include the feature "fabricating the waverider based on the configuration" in order to overcome the rejection. Applicant respectfully submits that the added feature integrates the asserted abstracted idea into a practical application, i.e., fabrication of a waverider (see, paragraph [0003], the waverider can be a vehicle having a specific configuration, and thus can be fabricated).”

Examiner’s Response:

	The added limitation does not integrate the judicial exception into a practical application – the recitation is instead an insignificant extra-solution activity, as per MPEP  § 2106.05(g): “Insignificant application: i. Cutting hair after first determining the hair style, In re Brown, 645 Fed. App'x 1014, 1016-1017 (Fed. Cir. 2016) (non-precedential); and ii. Printing or downloading generated menus, Ameranth, 842 F.3d at 1241-42, 120 USPQ2d at 1854-55”.

Regarding the § 102/103 rejection
	In view of the amendments, the rejection is withdrawn, and a new grounds of rejection below is presented as was necessitated by amendment. 
	
Applicant submits (Remarks, page 12): “...Only for the sake of discussion, even if purporting the US, the SW, and the y angle read on the FCT, the ICC, and the 61, respectively, Rodi is silent with obtaining they angle corresponding to multiple points in the SW and then using they angle to obtain another angle. That is, Rodi does not disclose the feature a)...”

Examiner’s Response:
	The Examiner respectfully disagrees.
	The applicant’s argument do not address figure 6 of Rodi, which shows a “Contour Plot of the US to SW Relative Angle, γ, to the Shock Wave Angle, ..., and the Leading Edge Sweep Angle.” – in other words, a plot of varying “Beta” compared to the “sweep angle” – which, as             
                
                    
                        δ
                    
                    
                        1
                    
                
            
         [the γ] values have been obtained using the equation 1 of Rodi. 
	To clarify on             
                
                    
                        δ
                    
                    
                        2
                    
                
            
         – see the previously cited Chuanzhen et al., “Research on the Design of the Double Swept Waverider”, 2017  – this is a publication on portions of the instant invention by the instant inventors, and states, on page 3: “When δ1=0, the formulations are simplified as shown [16]:” – i.e., this distinction in the equations is merely setting a variable = 0, which is readily encompassed by this presently claimed invention. 
	Reference # 16 is “Dr. Patrick E. Rodi. The osculating flowfield method of waverider geometry generation [R]. AIA A 2005-0511 Reno: AIA A Scitech Forum, 2005” which was previously relied upon. 
	And to clarify on the instant specification conveying this as one of the claimed embodiments of the equation, i.e. δ2=0 – see ¶ 6, one of these values, as disclosed, included being “predetermined”, e.g. at 0. – which would be an example of obtaining such a value, and a plurality of values (i.e. a plurality of 0’s).

Applicant submits (Remarks, page 12): “...That is, Kontogiannis at best discloses how to obtain the shock wave profile based on the leading edge, and there is no evidence of disclosing how to obtain a leading edge based on a shock wave profile....”

Examiner’s Response:
	The Examiner respectfully disagrees.
The claims make no recitation of the argued features. It is improper to import limitations from the specification. 
Also, see Kontogiannis  § 1 ¶ 1: “INVERSE waverider design has traditionally relied on first generating or selecting a supersonic shock containing flowfield. The geometry is then carved out of that flowfield by designing the leading edge on the shock surface and tracing the streamlines downstream of the shock to generate the wave-riding lower surface of the geometry.” – i.e., at the very least, Kontogiannis offers the evidence by clarifying that the argued feature is the traditional manner of “Inverse waverider design”, and provides several citations to techniques that use the traditional approach. 

Claim Interpretation
	The claim amendments that were submitted on Feb. 14th, 2022 were not clearly legible – as such, the claims were examined as best understood in view of the instant specification. 
See CFR 1.52(a)(1) “All papers, other than drawings,...must be...”(v): “(v) Presented in a form having sufficient clarity and contrast between the paper and the writing thereon to permit the direct reproduction of readily legible copies in any number by use of photographic, electrostatic, photo-offset, and microfilming processes and electronic capture by use of digital imaging and optical character recognition”.
 
Claim Objections
Claims 1, 2, 7 are objected to because of the following informalities:  
Claim 1 recites in part: “establishing relationship” – this lacks an article for the noun. The Examiner suggests amending the claim to “establishing a relationship”
Claim 2 recites in the preamble: “The method according to claim 1, wherein in the step comprises:” – step 1 already comprises steps – the Examiner suggests amending this to “The method according to claim 1, wherein the step 1 further comprises” 
Claim 7 is objected to under a similar rationale
Appropriate correction is required.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8-9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 8 recites: “The method according to claim 6”, however claim 6 was cancelled.
As such, claim 8 is indefinite as it does not recite what claim it depends upon.

As part of this inference, the Examiner also notes that should claim 8 be amended to depend upon claim 7, then the Applicant is advised that should claim 8 be found allowable, claim 11 will be objected to under 37 CFR 1.75  as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m)

Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 1-2, 4-5, 7-11 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for 

Claim 1 recites:
“A method for fabricating a fixed-planform waverider ...step 8, fabricating the waverider based on the configuration.”
	See the instant specification ¶ 5, this is a “...method for designing a waverider”, see ¶ 17 and ¶ 24. Also see the applicant cited portions ¶ 3, ¶ 26, ¶ 48, ¶¶ 52-56, and figure 2.
	The specification does not support the step of fabricating the waverider, as such the above noted limitations in claim 1 are not supported by the instant specification. 

	Claim 1 recites, in part:
step 3, obtaining the              
                
                    
                        δ
                    
                    
                        1
                    
                
            
         that corresponds to each of a plurality of first points on the ICC according to the function c(y), wherein each of the plurality of first points serves as the point G to obtain the corresponding              
                
                    
                        δ
                    
                    
                        1
                    
                
            
        ;
	step 4, obtaining the              
                
                    
                        δ
                    
                    
                        2
                    
                
            
         that corresponds to each of the plurality of first points, according to the established relationship, the function p(y), the              
                
                    
                        δ
                    
                    
                        1
                    
                
            
         obtained in step 3, and the             
                β
            
        ;
	step 5, obtaining a plurality of second points according to the plurality of the first points and the             
                
                    
                        δ
                    
                    
                        2
                    
                
            
         obtained in step 4, wherein the plurality of second points are the points F corresponding to the plurality of first points;

At issue: these claim limitations are wholly unsupported by the instant specification. There is not sufficient written description support for these limitations in the instant specification.
	
See ¶ 6: “2) obtaining distribution of              
                
                    
                        δ
                    
                    
                        1
                    
                
                 
                o
                r
                 
                
                    
                        δ
                    
                    
                        2
                    
                
            
         according to the equation in the step (1), and generating a configuration of the waverider through an osculating-cone method, where 20 the leading edge of the waverider is determined to be a straight line with the fixed tangent angle A, and one of the ICC or the FCT is predetermined, that is,              
                
                    
                        δ
                    
                    
                        1
                    
                
                 
                o
                r
                 
                
                    
                        δ
                    
                    
                        2
                    
                
            
         is known” and see ¶ 35: “One of the ICC or the FCT is given, that is,  or             
                
                    
                        δ
                    
                    
                        1
                    
                
                 
                o
                r
                 
                
                    
                        δ
                    
                    
                        2
                    
                
                 
            
        serves as a basis, to solve distribution of             
                
                    
                        δ
                    
                    
                        2
                    
                
                 
                o
                r
                 
                
                    
                        δ
                    
                    
                        1
                    
                
            
        , respectively” – this conveys that one of these values, i.e.              
                
                    
                        δ
                    
                    
                        1
                    
                
                 
                o
                r
                 
                
                    
                        δ
                    
                    
                        2
                    
                
            
        , is “predetermined”, and then the later values are obtained using “the equation in step (1)” [the claimed equation]. 
Also see the applicant cited portions ¶ 3, ¶ 26, ¶ 48, ¶¶ 52-56, and figures 1 and 2 and their accompanying descriptions (¶¶ 21-22 and ¶¶ 25-26).
	Neither these portions of the specification, nor any other portion, provide sufficient written description for:
	...
step 3, obtaining the              
                
                    
                        δ
                    
                    
                        1
                    
                
            
         that corresponds to each of a plurality of first points on the ICC according to the function c(y), wherein each of the plurality of first points serves as the point G to obtain the corresponding              
                
                    
                        δ
                    
                    
                        1
                    
                
            
        ;
step 4, obtaining the              
                
                    
                        δ
                    
                    
                        2
                    
                
            
         that corresponds to each of the plurality of first points, according to the established relationship, the function p(y), the              
                
                    
                        δ
                    
                    
                        1
                    
                
            
         obtained in step 3, and the             
                β
            
        ;
	step 5, obtaining a plurality of second points according to the plurality of the first points and the             
                
                    
                        δ
                    
                    
                        2
                    
                
            
         obtained in step 4, wherein the plurality of second points are the points F corresponding to the plurality of first points;
	...	

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-2, 4-5, 7-11 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea of both a mathematical concept and mental process without significantly more. 

Step 1
	Claim 1 is directed towards the statutory category of a process.
	
Step 2A – Prong 1
	The claims are recites an abstract idea of both a mental process and mathematical concept. 


The mathematical concept recited in claim 1 is: 
	A method for ... based on an osculating cone theory,
	step 1, establishing relationship among a sweepback angle             
                λ
            
         of a leading edge of a waverider, an inlet capture curve (ICC), and a flow capture tube (FCT), wherein the relationship is defined by:
            
                
                    
                        
                            
                                cos
                            
                            ⁡
                            
                                
                                    
                                        
                                            
                                                δ
                                            
                                            
                                                2
                                            
                                        
                                    
                                
                            
                        
                    
                    
                        
                            
                                sin
                            
                            ⁡
                            
                                
                                    
                                        
                                            
                                                δ
                                            
                                            
                                                1
                                            
                                        
                                        -
                                        
                                            
                                                δ
                                            
                                            
                                                2
                                            
                                        
                                    
                                
                            
                        
                    
                
                =
                
                    
                        1
                    
                    
                        
                            
                                tan
                            
                            ⁡
                            
                                
                                    
                                        λ
                                    
                                
                            
                        
                        
                            
                                tan
                            
                            ⁡
                            
                                
                                    
                                        β
                                    
                                
                            
                        
                    
                
            
        
	wherein in a three-dimensional Cartesian coordinate system comprising an axis X, an axis Y, and an axis Z, the axis X points toward the rear of the waverider, the axis Y points toward a left of the waverider, and the axis Z points to a top of the waverider
	wherein             
                β
            
         is a shock wave angle of a conical flow in each osculating plane of the waverider, a point G is located on the ICC, a point F is located on the FCT, a point F’ is located on the leading edge, and the point F and the point F’ have a same coordinate with respect to the axis Y; 
	wherein when the point G, the point F, the ICC, and the FCT are projected on a first projection plane comprising the axis Z and the axis Y,              
                
                    
                        δ
                    
                    
                        1
                    
                
            
        is an angle of inclination of a first tangent line of the projected ICC at the projected point G with respect to the axis Y,             
                
                    
                        δ
                    
                    
                        2
                    
                
            
        is an angle of inclination for a second tangent line for the projected FCT at the projected point F with respect to the axis Y, and a straight line crossing the point F and the point G is perpendicular to the first tangent line; 
	wherein when the point F’ and the leading edge is projected on a second projection plane comprising the axis X and the axis Y,             
                λ
            
         is an angle of inclination of a third tangent line of the projected leading edge at the projected point F’ with respect to the axis Y;
	...
step 3, obtaining the              
                
                    
                        δ
                    
                    
                        1
                    
                
            
         that corresponds to each of a plurality of first points on the ICC according to the function c(y), wherein each of the plurality of first points serves as the point G to obtain the corresponding              
                
                    
                        δ
                    
                    
                        1
                    
                
            
        ;   this is, under the BRI, a step of obtaining data from using the mathematical calculation including the formula/equation of the “function c(y)”, i.e. this is a step of performing a mathematical calculation to obtain a result
	step 4, obtaining the              
                
                    
                        δ
                    
                    
                        2
                    
                
            
         that corresponds to each of the plurality of first points, according to the established relationship, the function p(y), the              
                
                    
                        δ
                    
                    
                        1
                    
                
            
         obtained in step 3, and the             
                β
            
        ; - this is, under the BRI, a step of obtaining data from using the mathematical calculation including the formula/equation of the established relationship, i.e. this is a step of performing a mathematical calculation to obtain a result
	step 5, obtaining a plurality of second points according to the plurality of the first points and the             
                
                    
                        δ
                    
                    
                        2
                    
                
            
         obtained in step 4, wherein the plurality of second points are the points F corresponding to the plurality of first points; - this is, under the BRI, a step of obtaining data 
	step 6, generating the FCT of the waverider based on the plurality of second points; - this is, under the BRI, a step which is reciting in textual form perform a mathematical calculation based on the results of the prior calculations
	step 7, generating a configuration of the waverider through the FCT; and - this is, under the BRI, a step which is reciting in textual form perform a mathematical calculation based on the results of the prior calculations, e.g. see the instant specification ¶ 20
	...
Under the broadest reasonable interpretation, the claim recites a mathematical concept – the above limitations are steps in a mathematical concept such as mathematical relationships, mathematical formulas or equations, and mathematical calculations.  If a claim, under its broadest reasonable interpretation, is directed towards a mathematical concept, then it falls within the Mathematical Concepts grouping of abstract ideas. In addition, as per MPEP § 2106.04(a)(2): “It is important to note that a mathematical concept need not be expressed in mathematical symbols, because "[w]ords used in a claim operating on data to solve a problem can serve the same purpose as a formula." In re Grams, 888 F.2d 835, 837 and n.1, 12 USPQ2d 1824, 1826 and n.1 (Fed. Cir. 1989). See, e.g., SAP America, Inc. v. InvestPic, LLC, 898 F.3d 1161, 1163, 127 USPQ2d 1597, 1599 (Fed. Cir. 2018)”
See MPEP § 2106.04(a)(2).

The mental process recited in claim 1 is:
A method for ...based on an osculating cone theory,
step 1, establishing relationship among a sweepback angle             
                λ
            
         of a leading edge of a waverider, an inlet capture curve (ICC), and a flow capture tube (FCT), wherein the relationship is defined by:
            
                
                    
                        
                            
                                cos
                            
                            ⁡
                            
                                
                                    
                                        
                                            
                                                δ
                                            
                                            
                                                2
                                            
                                        
                                    
                                
                            
                        
                    
                    
                        
                            
                                sin
                            
                            ⁡
                            
                                
                                    
                                        
                                            
                                                δ
                                            
                                            
                                                1
                                            
                                        
                                        -
                                        
                                            
                                                δ
                                            
                                            
                                                2
                                            
                                        
                                    
                                
                            
                        
                    
                
                =
                
                    
                        1
                    
                    
                        
                            
                                tan
                            
                            ⁡
                            
                                
                                    
                                        λ
                                    
                                
                            
                        
                        
                            
                                tan
                            
                            ⁡
                            
                                
                                    
                                        β
                                    
                                
                            
                        
                    
                
            
        
	wherein in a three-dimensional Cartesian coordinate system comprising an axis X, an axis Y, and an axis Z, the axis X points toward the rear of the waverider, the axis Y points toward a left of the waverider, and the axis Z points to a top of the waverider
	wherein             
                β
            
         is a shock wave angle of a conical flow in each osculating plane of the waverider, a point G is located on the ICC, a point F is located on the FCT, a point F’ is located on the leading edge, and the point F and the point F’ have a same coordinate with respect to the axis Y; 
	wherein when the point G, the point F, the ICC, and the FCT are projected on a first projection plane comprising the axis Z and the axis Y,              
                
                    
                        δ
                    
                    
                        1
                    
                
            
        is an angle of inclination of a first tangent line of the projected ICC at the projected point G with respect to the axis Y,             
                
                    
                        δ
                    
                    
                        2
                    
                
            
        is an angle of inclination for a second tangent line for the projected FCT at the projected point F with respect to the axis Y, and a straight line crossing the point F and the point G is perpendicular to the first tangent line; 
	wherein when the point F’ and the leading edge is projected on a second projection plane comprising the axis X and the axis Y,             
                λ
            
         is an angle of inclination of a third tangent line of the projected leading edge at the projected point F’ with respect to the axis Y;
	...
step 4, obtaining the              
                
                    
                        δ
                    
                    
                        2
                    
                
            
         that corresponds to each of the plurality of first points, according to the established relationship, the function p(y), the              
                
                    
                        δ
                    
                    
                        1
                    
                
            
         obtained in step 3, and the             
                β
            
        ; 
	step 5, obtaining a plurality of second points according to the plurality of the first points and the             
                
                    
                        δ
                    
                    
                        2
                    
                
            
         obtained in step 4, wherein the plurality of second points are the points F corresponding to the plurality of first points;
	step 6, generating the FCT of the waverider based on the plurality of second points;
	step 7, generating a configuration of the waverider through the FCT; and 
	...

Under the broadest reasonable interpretation, these limitations are process steps that cover mental processes including an observation, evaluation, judgment or opinion that could be performed in the human mind or with the aid of pencil and paper but for the recitation of a generic computer component. If a claim, under its broadest reasonable interpretation, covers a mental process but for the recitation of generic computer components, then it falls within the "Mental Process" grouping of abstract ideas. A person would readily be able to perform this process either mentally or with the assistance of pen and paper. See MPEP § 2106.04(a)(2).
The mathematical concept is claimed in such a generalized manner that the mathematical concept also encompasses a person mentally performing the math, see MPEP § 2106.04(a)(2) as well, including that for a mental process “Claims can recite a mental process even if they are claimed as being performed on a computer. The Supreme Court recognized this in Benson, determining that a mathematical algorithm for converting binary coded decimal to 

	As such, the claims are recites an abstract idea of both a mental process and mathematical concept. 

Step 2A, prong 2
The claimed invention does not recite any additional elements that integrate the judicial exception into a practical application. Refer to MPEP §2106.04(d). 

The following limitations are merely reciting the words "apply it" (or an equivalent) with the judicial exception, or merely including instructions to implement an abstract idea on a computer, or merely using a computer as a tool to perform an abstract idea, as discussed in MPEP § 2106.05(f):

	The following limitations are generally linking the use of a judicial exception to a particular technological environment or field of use, as discussed in MPEP § 2106.05(h):
“a fixed-planform waverider”


“step 2, obtaining a function z=c(y) representing the ICC projected on the first projection plane, and a function x=p(y) representing the leading edge projected on the second projection plane, wherein x, y, and z are coordinates with respect to the axis X, Y, and Z, respectively;”

The following limitations are adding insignificant extra-solution activity to the judicial exception, as discussed in MPEP § 2106.05(g), i.e. “an insignificant application” as per MPEP § 2106.05(g):
“step 8, fabricating the waverider based on the configuration.”

A claim that integrates a judicial exception into a practical application will apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the judicial exception. See MPEP § 2106.04(d). 

The claimed invention does not recite any additional elements that integrate the judicial exception into a practical application. Refer to MPEP §2106.04(d). 

Step 2B


The following limitations are generally linking the use of a judicial exception to a particular technological environment or field of use, as discussed in MPEP § 2106.05(h):
“a fixed-planform waverider”

The following limitations are adding insignificant extra-solution activity to the judicial exception, as discussed in MPEP § 2106.05(g), i.e. mere data gathering as per MPEP § 2106.05(g):
“step 2, obtaining a function z=c(y) representing the ICC projected on the first projection plane, and a function x=p(y) representing the leading edge projected on the second projection plane, wherein x, y, and z are coordinates with respect to the axis X, Y, and Z, respectively;”

The following limitations are adding insignificant extra-solution activity to the judicial exception, as discussed in MPEP § 2106.05(g), i.e. “an insignificant application” as per MPEP § 2106.05(g):
“step 8, fabricating the waverider based on the configuration.”

The claimed invention is directed towards an abstract idea of both a mathematical concept and a mental process without significantly more.

Regarding the dependent claims
Claim 2 recites additional steps in the math concept, wherein these steps also may reasonably be performed mentally – to clarify, claim 2 recites steps of “obtaining” equations which are insignificant extra-solution activities of mere data gathering, and then performing mathematical calculations including using said equations 
Claim 4 recites a set of equations for the mathematical concept, wherein the equations may also be performed mentally 
Claim 5 specifies a part of the mathematical concept
Claim 6 recites a series of additional steps including the use of mathematical equations/formulae in the mathematical concept, wherein these steps may reasonably be performed mentally 
Claims 8-9 and 11 are merely reciting further portions of the mathematical concept, i.e. specifying conditions for the math concept, and may reasonably be performed mentally
Claim 10 recites limitations that are generally linking the use of a judicial exception to a particular technological environment or field of use, as discussed in MPEP § 2106.0S{h).

The claimed invention is directed towards an abstract idea of both a mathematical concept and a mental process without significantly more.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-2, 4-5, 7-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sobieczky et al., “High Speed Flow Design Using Osculating Axisymmetric Flows”, 1997 in view of Kontogiannis et al., “Waverider Design Based on Three-Dimensional Leading Edge Shapes”, June 2017 

Regarding Claim 1
Sobieczky teaches: 
	A method for fabricating a fixed-planform waverider based on an osculating cone theory, comprising: (Sobieczky, abstract: “The concept of osculating axisymmetric (OA) flows yields rotational flow domains from input curved shocks, this way leading to more practical waverider shapes with higher volumetric efficiency.” – to clarify, see § 4 ¶ 1 this is for “the whole planform” and see figure 4
step 1, establishing relationship among a sweepback angle                         
                            λ
                        
                     of a leading edge of a waverider, an inlet capture curve (ICC), and a flow capture tube (FCT), (Sobieczky, see figure 4 as annotated below and see its description - see instant specification figure 2 for claim interpretation, wherein Sobieczky, § 4 ¶ 1 clarifies: “...With this new function to be prescribed,
the whole planform, leading edge coordinates and upper cylindrical free stream surface are defined, along with the shock surface confined between the leading edges [this includes a relationship with the sweepback angle as visually shown]. Fig. 4 shows various views of the geometry details: the exit plane view contains the two basic inputs known from the OC approach” – see § 4 in full for more clarification, including the “FCC” [the FCT] and “ICC” 
	to clarify: figure 4 of Sobieczky is substantially the same as the instant figure 2, wherein Sobieczky has the “planform” view rotated – and see figure 5 of Sobieczky for clarification, e.g. such as compared to figure 1 in the instant specification  

    PNG
    media_image1.png
    708
    919
    media_image1.png
    Greyscale


	wherein in a three-dimensional Cartesian coordinate system comprising an axis X, an axis Y, and an axis Z, the axis X points toward the rear of the waverider, the axis Y points toward a left of the waverider, and the axis Z points to a top of the waverider (Sobieczky, figure 4, as cited above with annotations – it is on an x-y-z coordinate system)
	wherein                         
                            β
                        
                     is a shock wave angle of a conical flow in each osculating plane of the waverider, a point G is located on the ICC, a point F is located on the FCT, a point F’ is located on the leading edge, and the point F and the point F’ have a same coordinate with respect to the axis Y; (Sobieczky, figure 4 as cited above, which also shows the “osculating plane” wherein 
	wherein when the point G, the point F, the ICC, and the FCT are projected on a first projection plane comprising the axis Z and the axis Y,...and a straight line crossing the point F and the point G is perpendicular to the first tangent line;  (Sobieczky, figure 4 as annotated above shows the projection planes – the line FG is also shown – this is figure 4 line “L1, B1” to “A1”)
	wherein when the point F’ and the leading edge is projected on a second projection plane comprising the axis X and the axis Y...(Sobieczky, figure 4 as annotated above shows the projection planes including F’)
	step 2, obtaining a function z=c(y) representing the ICC projected on the first projection plane, and a function x=p(y) representing the leading edge projected on the second projection plane, wherein x, y, and z are coordinates with respect to the axis X, Y, and Z, respectively;(Sobieczky, figure 4 as annotated above shows the functions – to clarifies, see § 4: “With this new function to be prescribed, the whole planform, leading edge coordinates and upper cylindrical free stream surface are defined, along with the shock surface confined between the leading edges” and later clarifies that the “FCC” is “defined by a function”, as is the “ICC”, wherein “the coordinates of the configuration leading edges [the PLF/p(y)] Li are defined in 3D space (x, y, z), along with the shock surface of constant slope angle against the free stream direction”)
	...
step 7, generating a configuration of the waverider through the FCT; and  (Sobieczky, § 4 as cited above teaches this, i.e. “With this new function to be prescribed, the whole planform, leading edge coordinates and upper cylindrical free stream surface are defined, along with the shock surface confined between the leading edges.”, e.g. see figure 6 and see page 5, col. 1, last paragraph: “Fig. 6 shows an evaluation of the MOC, all integrated streamlines are drawn, including the ones within the configuration surface” – to clarify, § 6 ¶ 1: “...The required input functions for ICC and FCC are generated by the toolbox of a geometry preprocessor [7] which provides data for CFD grid generation: Design results are input for commercial software unstructured grid generation which is required also for a new DLR Euler and Navier Stokes flow analysis code. Alternatively, resulting surface geometry data are input for standard CAD systems to design and manufacture wind tunnel models for experimental investigations....”
	step 8, fabricating the waverider based on the configuration. (Sobieczky, § 6 ¶ 1: “... Alternatively, resulting surface geometry data are input for standard CAD systems to design and manufacture wind tunnel models for experimental investigations...”

Sobieczky does not explicitly teach: 
wherein the relationship is defined by:
                
                    
                        
                            
                                
                                    cos
                                
                                ⁡
                                
                                    
                                        
                                            
                                                
                                                    δ
                                                
                                                
                                                    2
                                                
                                            
                                        
                                    
                                
                            
                        
                        
                            
                                
                                    sin
                                
                                ⁡
                                
                                    
                                        
                                            
                                                
                                                    δ
                                                
                                                
                                                    1
                                                
                                            
                                            -
                                            
                                                
                                                    δ
                                                
                                                
                                                    2
                                                
                                            
                                        
                                    
                                
                            
                        
                    
                    =
                    
                        
                            1
                        
                        
                            
                                
                                    tan
                                
                                ⁡
                                
                                    
                                        
                                            λ
                                        
                                    
                                
                            
                            
                                
                                    tan
                                
                                ⁡
                                
                                    
                                        
                                            β
                                        
                                    
                                
                            
                        
                    
                
            
                          
                            
                                
                                    δ
                                
                                
                                    1
                                
                            
                        
                    is an angle of inclination of a first tangent line of the projected ICC at the projected point G with respect to the axis Y,                         
                            
                                
                                    δ
                                
                                
                                    2
                                
                            
                        
                    is an angle of inclination for a second tangent line for the projected FCT at the projected point F with respect to the axis Y, 
,                         
                            λ
                        
                     is an angle of inclination of a third tangent line of the projected leading edge at the projected point F’ with respect to the axis Y;
	step 3, obtaining the                          
                            
                                
                                    δ
                                
                                
                                    1
                                
                            
                        
                     that corresponds to each of a plurality of first points on the ICC according to the function c(y), wherein each of the plurality of first points serves as the point G to obtain the corresponding                          
                            
                                
                                    δ
                                
                                
                                    1
                                
                            
                        
                    ;
	step 4, obtaining the                          
                            
                                
                                    δ
                                
                                
                                    2
                                
                            
                        
                     that corresponds to each of the plurality of first points, according to the established relationship, the function p(y), the                          
                            
                                
                                    δ
                                
                                
                                    1
                                
                            
                        
                     obtained in step 3, and the                         
                            β
                        
                    ;
	step 5, obtaining a plurality of second points according to the plurality of the first points and the                         
                            
                                
                                    δ
                                
                                
                                    2
                                
                            
                        
                     obtained in step 4, wherein the plurality of second points are the points F corresponding to the plurality of first points;
	step 6, generating the FCT of the waverider based on the plurality of second points;
	
Kontogiannis teaches:
wherein the relationship is defined by: (Kontogiannis, § 1, last paragraph: “The proposed method can also be viewed as a further extension, or a different way to parameterize the osculating cones and similar (osculating axisymmetry and osculating flowfield [3,4]) geometry generation methods, which does not require designing a shock wave profile.” – reference # 3 is the above relied upon Sobieczky, i.e. Kontogiannis explicitly suggests this combination
	then see Kontogiannis equation set 1 for “sin(𝛾)=tan(𝜆)tan (𝛽)” – this is an embodiment of the claimed equation when                         
                            
                                
                                    δ
                                
                                
                                    2
                                
                            
                            =
                            0
                        
                     in the presently claimed equation – the in this case, the equation reduces down to                         
                            
                                
                                    1
                                
                                
                                    
                                        
                                            sin
                                        
                                        ⁡
                                        
                                            
                                                
                                                    
                                                        
                                                            δ
                                                        
                                                        
                                                            1
                                                        
                                                    
                                                
                                            
                                        
                                    
                                
                            
                            =
                            
                                
                                    1
                                
                                
                                    
                                        
                                            tan
                                        
                                        ⁡
                                        
                                            
                                                
                                                    λ
                                                
                                            
                                        
                                    
                                    
                                        
                                            tan
                                        
                                        ⁡
                                        
                                            
                                                
                                                    β
                                                
                                            
                                        
                                    
                                
                            
                            =
                            >
                            
                                
                                    sin
                                
                                ⁡
                                
                                    
                                        
                                            
                                                
                                                    δ
                                                
                                                
                                                    1
                                                
                                            
                                        
                                    
                                
                            
                            =
                            
                                
                                    tan
                                
                                ⁡
                                
                                    
                                        
                                            λ
                                        
                                    
                                
                            
                            
                                
                                    tan
                                
                                ⁡
                                
                                    
                                        
                                            β
                                        
                                    
                                
                            
                        
                    , i.e. the claimed equation reduces down to Kontogiannis equation – and furthermore, as taken in combination of Sobieczky publication as relied upon above, including the explicit suggestion of Kontogiannis as cited above to combine these references, a skilled person would have arrived at the presently claimed invention, i.e. to have applied the technique of Kontogiannis in combination with the osculating axisymmetric extension to osculating cones of Sobieczky [in other words, a skilled person would have modified the relationships in § II of Kontogiannis for figure 4 in Sobieczky, which would have resulted in this equation])
                
                    
                        
                            
                                
                                    cos
                                
                                ⁡
                                
                                    
                                        
                                            
                                                
                                                    δ
                                                
                                                
                                                    2
                                                
                                            
                                        
                                    
                                
                            
                        
                        
                            
                                
                                    sin
                                
                                ⁡
                                
                                    
                                        
                                            
                                                
                                                    δ
                                                
                                                
                                                    1
                                                
                                            
                                            -
                                            
                                                
                                                    δ
                                                
                                                
                                                    2
                                                
                                            
                                        
                                    
                                
                            
                        
                    
                    =
                    
                        
                            1
                        
                        
                            
                                
                                    tan
                                
                                ⁡
                                
                                    
                                        
                                            λ
                                        
                                    
                                
                            
                            
                                
                                    tan
                                
                                ⁡
                                
                                    
                                        
                                            β
                                        
                                    
                                
                            
                        
                    
                
            
                          
                            
                                
                                    δ
                                
                                
                                    1
                                
                            
                        
                    is an angle of inclination of a first tangent line of the projected ICC at the projected point G with respect to the axis Y,                         
                            
                                
                                    δ
                                
                                
                                    2
                                
                            
                        
                    is an angle of inclination for a second tangent line for the projected FCT at the projected point F with respect to the axis Y,  (Kontogiannis (including equation set 1), as taken in combination with Sobieczky (including figure 4) teaches this as stated above, wherein 𝛾=                        
                            
                                
                                    δ
                                
                                
                                    1
                                
                            
                        
                    ) 
,                         
                            λ
                        
                     is an angle of inclination of a third tangent line of the projected leading edge at the projected point F’ with respect to the axis Y; (Kontogiannis (including equation set 1), as taken in combination with Sobieczky (including figure 4) teaches this as stated above, wherein 𝛾=                        
                            
                                
                                    δ
                                
                                
                                    1
                                
                            
                        
                    ) 
	step 3, obtaining the                          
                            
                                
                                    δ
                                
                                
                                    1
                                
                            
                        
                     that corresponds to each of a plurality of first points on the ICC according to the function c(y), wherein each of the plurality of first points serves as the point G to obtain the corresponding                          
                            
                                
                                    δ
                                
                                
                                    1
                                
                            
                        
                    ; (Kontogiannis (including equation set 1), as taken in combination with Sobieczky (including figure 4) teaches this as stated above, wherein 𝛾=                        
                            
                                
                                    δ
                                
                                
                                    1
                                
                            
                        
                     – specifically, this claim step would have been using the equations of Kontogiannis, as modified in combination with Sobieczky, to have obtained each of the osculating planes – to clarify, § 5 ¶ meridional [osculating, see § 2 ¶ 1 of Sobieczky] planes for varying portions of an axisymmetric bow wave defined by both a straight and a curved SGC which is illustrated in Fig. 5” – to further clarify: see figure 5, see h(s) – h(s) is an example of a function which represents the line FG in the instant specification figure 2, wherein there is a plurality of these lines – a skilled person, upon viewing this combination, would have obtained a plurality of                         
                            
                                
                                    δ
                                
                                
                                    1
                                
                            
                        
                     and corresponding points on the ICC, e.g. the ones shown in figure 5 – as well as the ones for the FCC as shown in figure 5 of Sobieczky – the                         
                            
                                
                                    δ
                                
                                
                                    1
                                
                            
                        
                     values would have resulted from using the combination of Sobieczky figure 5 and Kontogiannis § II including the equations 1-3) 
	step 4, obtaining the                          
                            
                                
                                    δ
                                
                                
                                    2
                                
                            
                        
                     that corresponds to each of the plurality of first points, according to the established relationship, the function p(y), the                          
                            
                                
                                    δ
                                
                                
                                    1
                                
                            
                        
                     obtained in step 3, and the                         
                            β
                        
                    ; (Sobieczky, figure 5 as cited and described above – see the points along the FCC line, these are the points “F” – wherein in combination with Kontogiannis including § II would have resulted in a plurality of values for                         
                            
                                
                                    δ
                                
                                
                                    2
                                
                            
                        
                     – i.e. see figure 4 of Sobieczky wherein the FCC/FCT curve also varies as a function of y and z, and the planform curve [PLF] varies in a similar manner 
	step 5, obtaining a plurality of second points according to the plurality of the first points and the                         
                            
                                
                                    δ
                                
                                
                                    2
                                
                            
                        
                     obtained in step 4, wherein the plurality of second points are the points F corresponding to the plurality of first points; (Sobieczky, in combination with Kontogiannis above – see figure 5, see the points along the FCC line as h(s) is varied)
	step 6, generating the FCT of the waverider based on the plurality of second points;(Sobieczky, in combination with Kontogiannis above – see figure 5, see the points along 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings from Sobieczky on “The concept of osculating axisymmetric (OA) flows yields rotational flow domains from input curved shocks, this way leading to more practical waverider shapes with higher volumetric efficiency” (Sobieczky, abstract) with the teachings from Kontogiannis on “a further extension, or a different way to parameterize the osculating cones and similar (osculating axisymmetry and osculating flowfield [3,4]) geometry generation methods, which does not require designing a shock wave profile.” The motivation to combine would have been that Kontogiannis technique “does not require designing a shock wave profile”.
To clarify: this is an explicit suggestion by Kontogiannis to do this combination with Sobieczky: Kontogiannis reference # 3 is “Sobieczky, H., Zores, B., Wang, Z., and Qian, Y. J., “High Speed Flow Design Using Osculating Axisymmetric Flows,” Proceedings of 3rd Pacific International Conference on Aerospace Science and Technology, Xian, China, 1997, pp. 182–187.”

Regarding Claim 2
Sobieczky, as taken in combination with Kontogiannis teaches: 
	The method according to claim 1, wherein in the step 1 comprises: 
step 1.1, obtaining a first equation for calculating a length of a first segment, of which endpoints are the point F and the point G, based on                         
                            
                                
                                    F
                                    G
                                
                                -
                            
                            =
                            
                                
                                    L
                                
                                
                                    l
                                    o
                                    c
                                    a
                                    l
                                
                            
                            t
                            a
                            n
                            ⁡
                            (
                            β
                            )
                        
                    , wherein a shape of a shock wave in each conical flow and each wedge flow is a straight line,                         
                            
                                
                                    L
                                
                                
                                    l
                                    o
                                    c
                                    a
                                    l
                                
                            
                        
                     is a length of a sub-waverider generated in an osculating plane, and FG is located in the osculating plane; (Kontogiannis, equation 3 is an example of this equation) 
	step 1.2, obtaining a second equation for calculating a length of a second segment, of which endpoints are the point F and a point H, based on: (Kontogiannis equations 1-3 teaches this, as taken in combination with Sobieczky figure 4 – to clarify: this equation is for the length of the line segment F to H, Kontogiannis provides a partial set of geometrical relationships for a similar geometry as shown in Sobieczky figure 4 – when taken in combination, a skilled person would have found it obvious to arrive at  this equation, i.e. this would have merely been part of modifying Sobieczky technique/extension to also include Kontogiannis extension – in other words, part of fitting triangles to Sobieczky figure 4 which shows                         
                            
                                
                                    δ
                                
                                
                                    2
                                
                            
                        
                     being varied
also, when                         
                            
                                
                                    δ
                                
                                
                                    2
                                
                            
                        
                     = 0 [e.g., Kontogiannis], this would have been implicit as one of Kontogiannis relationships, i.e. when                         
                            
                                
                                    δ
                                
                                
                                    2
                                
                            
                        
                     = 0 this is implicitly one of the trigonometric functions for equations 1-3 in Kontogiannis
to clarify on the point H – this would have been obvious when a skilled person applied Kontogiannis technique to approximate using triangles (e.g. equations 1-3,, figures 1-2 of Kontogiannis) to the figure 4 in Sobieczky)
                
                    
                        
                            F
                            H
                        
                        -
                    
                    =
                    
                        
                            
                                
                                    F
                                    G
                                
                                -
                            
                        
                        
                            
                                
                                    sin
                                
                                ⁡
                                
                                    
                                        
                                            
                                                
                                                    δ
                                                
                                                
                                                    1
                                                
                                            
                                            -
                                             
                                            
                                                
                                                    δ
                                                
                                                
                                                    2
                                                
                                            
                                        
                                    
                                
                            
                        
                    
                    =
                    
                        
                            
                                
                                    W
                                
                                
                                    l
                                    o
                                    c
                                    a
                                    l
                                
                            
                        
                        
                            
                                
                                    cos
                                
                                ⁡
                                
                                    
                                        
                                            
                                                
                                                    δ
                                                
                                                
                                                    2
                                                
                                            
                                        
                                    
                                
                            
                        
                    
                
            
wherein the point H is an intersection between the first tangent line and the second tangent line, and                         
                            
                                
                                    W
                                
                                
                                    l
                                    o
                                    c
                                    a
                                    l
                                
                            
                        
                     is a width of the sub-waverider generating in the osculating plane including FG; and 
	34824-4423-9035.1DOCKET NO.: 100874.000038PATENT Application No.: not yet known and step 1.3, establishing the relationship based on the first equation, the second equation, and a relationship among the sweepback angle of the leading edge, the                         
                            
                                
                                    W
                                
                                
                                    l
                                    o
                                    c
                                    a
                                    l
                                
                            
                        
                    , and the                         
                            
                                
                                    L
                                
                                
                                    l
                                    o
                                    c
                                    a
                                    l
                                
                            
                        
                    . (Kontogiannis equations 1-3 show such a relationship was established, as described above, and to clarify on the combination see Sobieczky figure 4, and see Kontogiannis § 1 last paragraph [which explicitly suggests this combination])

Regarding Claim 4
Sobieczky, as taken in combination with Kontogiannis teaches: 
	The method according to claim 1, wherein:
	
    PNG
    media_image2.png
    274
    340
    media_image2.png
    Greyscale

	wherein yF and yG are coordinates of the point F and the Point G with respect to the axis Y, respectively, f(y) is a function of the FCT projected on the first projection plane with respect to the axis Y, and superscript ‘(1)’ represents calculating a first-order derivative with respect to the axis Y. (Sobieczky, § 4, the paragraph: “(III) Shock Generatrix Curve (SGC), depicted as curve ... in Fig. 4. The slope dz/dx now defines a local shock angle b(x), which is maintained for each section as illustrated” – i.e. the angles are defined by the first derivative of the curves
to further clarify: see Kontogiannis equation set 1 for “tan(𝜆)tan (𝛽)” – the presently claimed tangent functions = derivates would have been obvious in view using slopes of curves to define angles such as the above angles
As to the last function: this same function is recited in claim 1 above – see the above citation and rationale above for the last function 
as to the 4th function being claimed: first, see ¶ 26 in the instant specification, c(y) = ICC, f(y) = FCT, and p(y) = PLF = a leading edge representation, and see instant specification figure 2 – the 4th function conveys, under the BRI, another obvious trigonometric function – i.e. the left hand side of the equation is, in view of figure 2, merely claiming, by math, two sides of the below triangle in the below annotation of fig. 2, and completing the relationships to arrive at tan(                        
                            
                                
                                    δ
                                
                                
                                    1
                                
                            
                        
                    )  
i.e., this would have been arrived at by a skilled person when taking the combination of Sobieczky and Kontogiannis together – as part of adapting the equations of Kontogiannis to fig. 4 of Sobieczky, as was suggested by Kontogiannis § I last paragraph

    PNG
    media_image3.png
    571
    686
    media_image3.png
    Greyscale


Regarding Claim 5
Sobieczky teaches: 
	The method according to claim 4, wherein:
the leading edge, the ICC, and the FCT intersect with each other at a point K, of which a coordinate with respect to the axis Y is yK. (Sobieczky, figure 4 as annotated above for point K – i.e., the point “L2, A2, B2”)

Regarding Claim 7
Sobieczky, in combination with Kontogiannis teaches: 
	The method according to claim 5, wherein the step 5 comprises: 
	for each i that is an integer ranging from 1 to I, acquiring                         
                            
                                
                                    
                                        
                                            
                                                
                                                    y
                                                
                                                
                                                    F
                                                
                                            
                                        
                                    
                                
                                
                                    i
                                    +
                                    1
                                
                            
                        
                     and                         
                            
                                
                                    f
                                    (
                                    
                                        
                                            
                                                
                                                    y
                                                
                                                
                                                    F
                                                
                                            
                                        
                                    
                                
                                
                                    i
                                    +
                                    1
                                
                            
                            )
                        
                     based on                         
                            
                                
                                    
                                        
                                            
                                                
                                                    y
                                                
                                                
                                                    F
                                                
                                            
                                        
                                    
                                
                                
                                    i
                                
                            
                        
                     and                         
                            f
                            (
                            
                                
                                    
                                        
                                            
                                                
                                                    y
                                                
                                                
                                                    F
                                                
                                            
                                        
                                    
                                
                                
                                    i
                                
                            
                            )
                        
                     according to: (First: as a matter of claim interpretation,  see ¶ 26 in the instant specification, c(y) = ICC, f(y) = FCT, and p(y) = PLF = a leading edge representation, i.e. f(y) is the FCT curve shown in figure 2
shows the shapes for ICC and FCC which have been chosen for applying the inverse MOC in a finite number of meridional planes for varying portions of an axisymmetric bow wave defined by both a straight and a curved SGC which is illustrated in Fig. 5.” wherein page 4 col. 1 clarifies: “(II) Flow Capture Curve (FCC), defined by a function for the distance Ai Bi, drawn normal to the tangent to ICC in Ai.”
	this figure shows that the FCC, i.e. y(f), is generated by an iterative technique wherein the value of “s” is changed, resulting in figure 5 – i.e. see the points in figure 5 which comprise the lines [examples of the iterated calculations]

                
                    
                        
                            f
                            
                                
                                    
                                        
                                            
                                                
                                                    
                                                        
                                                            y
                                                        
                                                        
                                                            F
                                                        
                                                    
                                                
                                            
                                        
                                        
                                            i
                                            +
                                            1
                                        
                                    
                                
                            
                            -
                            f
                            
                                
                                    
                                        
                                            
                                                
                                                    
                                                        
                                                            y
                                                        
                                                        
                                                            F
                                                        
                                                    
                                                
                                            
                                        
                                        
                                            i
                                        
                                    
                                
                            
                        
                        
                            
                                
                                    
                                        
                                            
                                                
                                                    y
                                                
                                                
                                                    F
                                                
                                            
                                        
                                    
                                
                                
                                    i
                                    +
                                    1
                                
                            
                            -
                            
                                
                                    
                                        
                                            
                                                
                                                    y
                                                
                                                
                                                    F
                                                
                                            
                                        
                                    
                                
                                
                                    i
                                
                            
                        
                    
                    =
                    
                        
                            tan
                        
                        ⁡
                        
                            
                                
                                    
                                        
                                            
                                                
                                                    
                                                        
                                                            δ
                                                        
                                                        
                                                            2
                                                        
                                                    
                                                
                                            
                                        
                                        
                                            i
                                        
                                    
                                
                            
                        
                    
                     
                    a
                    n
                    d
                     
                    
                        
                            f
                            
                                
                                    
                                        
                                            
                                                
                                                    
                                                        
                                                            y
                                                        
                                                        
                                                            F
                                                        
                                                    
                                                
                                            
                                        
                                        
                                            i
                                            +
                                            1
                                        
                                    
                                
                            
                            -
                            c
                            
                                
                                    
                                        
                                            
                                                
                                                    
                                                        
                                                            y
                                                        
                                                        
                                                            G
                                                        
                                                    
                                                
                                            
                                        
                                        
                                            i
                                            +
                                            1
                                        
                                    
                                
                            
                        
                        
                            
                                
                                    
                                        
                                            
                                                
                                                    y
                                                
                                                
                                                    F
                                                
                                            
                                        
                                    
                                
                                
                                    i
                                    +
                                    1
                                     
                                
                            
                            -
                            
                                
                                    
                                        
                                            
                                                
                                                    y
                                                
                                                
                                                    G
                                                
                                            
                                        
                                    
                                
                                
                                    i
                                    +
                                    1
                                
                            
                        
                    
                    =
                    
                        
                            1
                        
                        
                            
                                
                                    c
                                
                                
                                    
                                        
                                            1
                                        
                                    
                                
                            
                            
                                
                                    
                                        
                                            
                                                
                                                    
                                                        
                                                            y
                                                        
                                                        
                                                            G
                                                        
                                                    
                                                
                                            
                                        
                                        
                                            i
                                            +
                                            1
                                        
                                    
                                
                            
                        
                    
                
            
	wherein                         
                            
                                
                                    
                                        
                                            
                                                
                                                    y
                                                
                                                
                                                    F
                                                
                                            
                                        
                                    
                                
                                
                                    i
                                
                            
                             
                            a
                            n
                            d
                             
                            
                                
                                    
                                        
                                            
                                                
                                                    y
                                                
                                                
                                                    F
                                                
                                            
                                        
                                    
                                
                                
                                    i
                                    +
                                    1
                                
                            
                        
                     represent coordinates of an i-th second point and an (i+1)-th second point, respectively, among the plurality of second points with respect to the axis Y, and                         
                            f
                            
                                
                                    
                                        
                                            
                                                
                                                    
                                                        
                                                            y
                                                        
                                                        
                                                            F
                                                        
                                                    
                                                
                                            
                                        
                                        
                                            i
                                        
                                    
                                
                            
                             
                            a
                            n
                            d
                             
                            f
                            (
                            
                                
                                    
                                        
                                            
                                                
                                                    y
                                                
                                                
                                                    F
                                                
                                            
                                        
                                    
                                
                                
                                    i
                                    +
                                    1
                                
                            
                            )
                        
                     represent coordinates of the i-th second point and the (i+1)-th second point, respectively, with respect to the axis Z (As to these claimed equations: these would have been obvious over Sobieczky’s iterative generation technique as cited above (incl. fig. 5) in view of Kontogiannis  
	First: as has been stated above and previously, the claimed functions -encompass any function – neither the specification (e.g., ¶¶ 48-55)) nor the claims state what these functions, e.g. f(y) and c(y) are, but merely what they represent, e.g. the functions stated in figure 5’s legend of Sobieczky are examples of such function
	wherein, as clarified above, an iterative technique is used by Sobieczky to generate the curves in figure 5, as clearly shown by the multiple visible points on these curves (i.e. these would have been inferred as example points in the iterative method wherein values were calculated according to the functions f(y) and c(y))	
	wherein Sobieczky figures 4 and 5 result in curves for the FCC and ICC substantially similar to the ones disclosed in the instant specification figures 1-2
	as such: a person of ordinary skill in the art would have inferred that Sobieczky technique was substantially similar to the claimed technique for generating the FCT, ICC, and PLF curves 
	as to first equation: see Sobieczky, page 4, col. 1: “(III) Shock Generatrix Curve (SGC), depicted as curve s in Fig. 4. The slope dz/dx now defines a local shock angle b(x),” – the first equation conveys a similar such relationship, i.e. a skilled person would have recognized that the first equation in the above set is, in one embodiment, setting the slope/first derivative of f(y) = tan(                        
                            
                                
                                    δ
                                
                                
                                    2
                                
                            
                            )
                        
                     
	as to the second equation: see the rejection of a similar equation in claim 4 above, this second equation is rejected under a similar rationale 
	wherein                         
                            
                                
                                    
                                        
                                            
                                                
                                                    y
                                                
                                                
                                                    G
                                                
                                            
                                        
                                    
                                
                                
                                    i
                                
                            
                             
                            a
                            n
                            d
                             
                            
                                
                                    
                                        
                                            
                                                
                                                    y
                                                
                                                
                                                    G
                                                
                                            
                                        
                                    
                                
                                
                                    i
                                    +
                                    1
                                
                            
                        
                     represent coordinates of an i-th first point corresponding to the i-th second point, and an (i+1)-th first point corresponding to the (i+1)-th second point, respectively, among the plurality of second points with respect to the axis Y; (see above)
	wherein                         
                            
                                
                                    
                                        
                                            
                                                
                                                    y
                                                
                                                
                                                    G
                                                
                                            
                                        
                                    
                                
                                
                                    i
                                    +
                                    1
                                
                            
                            =
                            
                                
                                    
                                        
                                            
                                                
                                                    y
                                                
                                                
                                                    G
                                                
                                            
                                        
                                    
                                
                                
                                    i
                                
                            
                            -
                            Δ
                            y
                        
                    , and                         
                            Δ
                            y
                        
                     is a processing step, (see above, include seeing figure 5 of Sobieczky for the points shown which depict an the various processing steps used)
wherein                          
                            c
                            
                                
                                    
                                        
                                            
                                                
                                                    
                                                        
                                                            y
                                                        
                                                        
                                                            G
                                                        
                                                    
                                                
                                            
                                        
                                        
                                            i
                                            +
                                            1
                                        
                                    
                                
                            
                        
                     represents a coordinate of the (i+1)-th first point with respect to he axis Z; (see above)
	wherein                         
                            
                                
                                    tan
                                
                                ⁡
                                
                                    
                                        
                                            
                                                
                                                    
                                                        
                                                            
                                                                
                                                                    δ
                                                                
                                                                
                                                                    2
                                                                
                                                            
                                                        
                                                    
                                                
                                                
                                                    i
                                                
                                            
                                        
                                    
                                
                            
                        
                     represents the                         
                            
                                
                                    δ
                                
                                
                                    2
                                
                            
                        
                    correspoonding to an i-th first point, which corresponds to the i-th second point, among the plurality of first points; and (see above)
	wherein                         
                            
                                
                                    
                                        
                                            
                                                
                                                    y
                                                
                                                
                                                    G
                                                
                                            
                                        
                                    
                                
                                
                                    I
                                
                            
                            =
                            
                                
                                    
                                        
                                            
                                                
                                                    y
                                                
                                                
                                                    F
                                                
                                            
                                        
                                    
                                
                                
                                    I
                                
                            
                            =
                            
                                
                                    y
                                
                                
                                    K
                                
                            
                        
                    ,                         
                            c
                            
                                
                                    
                                        
                                            
                                                
                                                    
                                                        
                                                            y
                                                        
                                                        
                                                            G
                                                        
                                                    
                                                
                                            
                                        
                                        
                                            I
                                        
                                    
                                
                            
                            =
                            f
                            
                                
                                    
                                        
                                            
                                                
                                                    
                                                        
                                                            y
                                                        
                                                        
                                                            F
                                                        
                                                    
                                                
                                            
                                        
                                        
                                            I
                                        
                                    
                                
                            
                            ,
                             
                            
                                
                                    
                                        
                                            
                                                
                                                    y
                                                
                                                
                                                    G
                                                
                                            
                                        
                                    
                                
                                
                                    i
                                    +
                                    1
                                
                            
                            =
                            0
                        
                     ,and I is an integer (see (see above, including Sobieczky’s figures 4-5 which visually show this is the resulting endpoints of the FCC and ICC curve)

Regarding Claim 8
Sobieczky teaches:
	The method according to claim 6 , wherein the step                         
                            Δ
                            y
                        
                     ranges from yK/2000 to yK/100 (Sobieczky, see figure 5, this shows a plurality of steps: it would have been obvious for a skilled person to set the number of steps using Sobieczky’s system, i.e. this would have been merely setting a variable to control the resolution of the line generation)

	

Regarding Claim 9
Sobieczky teaches:
	The method according to claim 8, wherein the step                         
                            Δ
                            y
                            =
                            
                                
                                    
                                        
                                            y
                                        
                                        
                                            K
                                        
                                    
                                
                                
                                    1000
                                
                            
                        
                     (Sobieczky, see figure 5, this shows a plurality of steps: it would have been obvious for a skilled person to set the 

Regarding Claim 10.
Sobieczky teaches:
	The method according to claim 3, wherein the PLF corresponds to a configuration of a delta-wing waverider, a configuration of a double-sweepback waverider, or a configuration of an S-shaped leading edge waverider. (Sobieczky, see figure 7, lowest part of the figure for the “planform” view – this is an example of a delta-wing waverider as visually depicted as the wings have a delta-like shape – also, see Kontogiannis, figure 3 for another example of a delta-wing )

Regarding Claim 11.
Sobieczky teaches:
	The method according to claim 7, wherein the step wherein the step                         
                            Δ
                            y
                        
                     ranges from yK/2000 to yK/100(Sobieczky, see figure 5, this shows a plurality of steps: it would have been obvious for a skilled person to set the number of steps using Sobieczky’s system, i.e. this would have been merely setting a variable to control the resolution of the line generation)

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Kontogiannis, K., Sobester, A., & Taylor, N. J. (2015). On the Conceptual Design of Waverider Forebody Geometries. 53rd AIA A Aerospace Sciences Meeting, Kissimmee, FL. – see the abstract, see § II including figures 2-3, see § III and then § IV including the subsections and § IV ¶ 1
Kontogiannis et al., “Efficient Parameterization of Waverider Geometries”, 2016 – see the abstract, see figures 1-3, see § 3 and the subsections for a “a new hybrid approach that can combine the advantages of the different methods is also described”
Kontogiannis, “On developing efficient parametric geometry models for waverider-based hypersonic aircraft”, PhD Dissertation, University of South Hampton, Published on Nov. 1st, 2017 - See appendix A, see chapter 3 – this is Kontogiannis’ PhD Dissertation related to the relied upon reference, as well as several of the references of record
Chen et al., “Bluntness impact on performance of waverider”, 2011 – see the abstract, see § I ¶ 3 
Duan et al., CN-105059531-B – see the abstract, , see ¶¶ 64-75 and the accompanying description, see figures 1-5
Duan et al., CN-107253521-A – see the abstract, see the equation in ¶ 77 and its description, see figures 2-3 – this is a system which uses an equation similar to Rodi’s with a “two sweep” configuration (abstract), i.e. a double sweepback configuration 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID A. HOPKINS whose telephone number is (571)272-0537. The examiner can normally be reached Monday to Friday, 10AM to 7 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boris Gorney can be reached on (571) 270-5626. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for 





/D.A.H./Examiner, Art Unit 2147                                                                                                                                                                                                        
/BORIS GORNEY/Supervisory Patent Examiner, Art Unit 2147